CaseCase:
    2:21-cr-20570-JEL
          1:19-cr-00199,ECF
                        Document:
                            No. 1-1,54,
                                     PageID.2
                                        Filed: 01-12-2021,
                                                 Filed 09/07/21
                                                            PagePage
                                                                1 of 81 of 8
CaseCase:
    2:21-cr-20570-JEL
          1:19-cr-00199,ECF
                        Document:
                            No. 1-1,54,
                                     PageID.3
                                        Filed: 01-12-2021,
                                                 Filed 09/07/21
                                                            PagePage
                                                                2 of 82 of 8
CaseCase:
    2:21-cr-20570-JEL
          1:19-cr-00199,ECF
                        Document:
                            No. 1-1,54,
                                     PageID.4
                                        Filed: 01-12-2021,
                                                 Filed 09/07/21
                                                            PagePage
                                                                3 of 83 of 8
CaseCase:
    2:21-cr-20570-JEL
          1:19-cr-00199,ECF
                        Document:
                            No. 1-1,54,
                                     PageID.5
                                        Filed: 01-12-2021,
                                                 Filed 09/07/21
                                                            PagePage
                                                                4 of 84 of 8
CaseCase:
    2:21-cr-20570-JEL
          1:19-cr-00199,ECF
                        Document:
                            No. 1-1,54,
                                     PageID.6
                                        Filed: 01-12-2021,
                                                 Filed 09/07/21
                                                            PagePage
                                                                5 of 85 of 8
CaseCase:
    2:21-cr-20570-JEL
          1:19-cr-00199,ECF
                        Document:
                            No. 1-1,54,
                                     PageID.7
                                        Filed: 01-12-2021,
                                                 Filed 09/07/21
                                                            PagePage
                                                                6 of 86 of 8
CaseCase:
    2:21-cr-20570-JEL
          1:19-cr-00199,ECF
                        Document:
                            No. 1-1,54,
                                     PageID.8
                                        Filed: 01-12-2021,
                                                 Filed 09/07/21
                                                            PagePage
                                                                7 of 87 of 8
CaseCase:
    2:21-cr-20570-JEL
          1:19-cr-00199,ECF
                        Document:
                            No. 1-1,54,
                                     PageID.9
                                        Filed: 01-12-2021,
                                                 Filed 09/07/21
                                                            PagePage
                                                                8 of 88 of 8
